Citation Nr: 0429687	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for a gunshot 
wound of the left hip and buttocks, Muscle Group XVII, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from September 
1947 to January 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The veteran seeks an increased initial evaluation for his 
gunshot wound of the left hip/buttocks, beyond the currently 
assigned 20 percent.  

Residuals of gunshot wounds are evaluated on the basis of the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings. All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (2004).  

The Board notes that the veteran incurred a gunshot wound to 
the left thigh in May 1951.  The comprehensive clinical 
records for the veteran which document the full extent of his 
wound are of record.  The veteran's disability has been rated 
under Diagnostic Code 5317 (Muscle Group XVII).  That code 
provides that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus. 38 
C.F.R. § 4.73, Diagnostic Code 5317 (2004).

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound. There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds. There must be evidence of unemployability because of 
inability to keep up with work requirements, if present. The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups. There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side. The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization. The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form. The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile. The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56 (2004).  

The veteran was examined by VA in September 2003.  The 
examiner indicated that the claims file was not available for 
review.  In addition, while X-rays were taken, the X-ray 
reports have not been associated with the claims file.  
Further, the examiner has not indicated the extent of the 
injury to any of the muscle groups involved.  

VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2004).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.   

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding all medical 
treatment for the disability at issue 
here that has not already been made part 
of the record.  .  Thereafter, the RO 
should attempt to obtain any records of 
treatment.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  The RO should 
secure and associate with the claims file 
the reports of X-rays taken in 
conjunction with the September 2003 VA 
examination.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  If no records can be 
located, this fact should be clearly 
documented in the claims file to 
demonstrate that VA has taken action to 
attempt to locate and obtain any such 
records.  

2.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service- 
connected gunshot wound of the left 
hip/buttocks.  The veteran's claims 
folder, including the pertinent medical 
records contained therein must be 
reviewed by the examiner(s) in 
conjunction with the examination(s). All 
necessary tests should be performed.  The 
examiner(s) should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the service-connected 
disability.  Recognizing that Muscle 
Group XVII has been documented as having 
been involved, the examiner(s) should 
specify the degree of injury to that 
muscle group and what functional 
abilities are affected.  In addition, the 
examiner(s) should indicate if any other 
Muscle Groups are involved, and if so the 
extent of injury and any functional 
impairment.  Further, the examiner(s) 
should identify the etiology of any 
neurological manifestations, as well as 
the degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with any of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner(s) 
should indicate the size of any scars 
associated with the injury and whether 
any are superficial, poorly nourished, or 
with repeated ulceration; or are tender 
and painful on objective demonstration.  
All opinions and conclusions must be 
supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the issue should be 
readjudicated by the RO. The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury, or scarring in accordance with  
Esteban v. Brown, 6 Vet. App. 259 (1994).  
To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, including the revised 
regulations regarding evaluating scars, 
and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right 
 
to submit additional evidence and argument on the matters 
that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




